internal_revenue_service department of the treasury index number washington dc person to contact telephone number refer reply to cc dom corp 3-plr-1 date ate company company company company company company company plr-121744-98 company company mutual holding_company stock holding stock holding statea date b department t t this letter responds to your letter dated date requesting a ruling that the conversion of a mutual_insurance_company to a stock insurance_company will qualify under sec_368 of the internal_revenue_code the code you submitted additional information in a letter dated date the material information is summarized below company is organized under state a law company is a mutual_insurance_company operating as an interinsurer or reciprocal underwriter for federal_income_tax purposes company is a property and casualty insurance_company taxable under sec_831 and sec_835 of the code and is an accrual basis calendar_year taxpayer company is the common parent of an affiliated_group filing a consolidated federal_income_tax return the affiliated_group contains six first-tier subsidiary members consisting of company company company company company and company plr-121744-98 as a mutual_insurance_company company is an unincorporated association controlled by its policyholders company members company has no capital stock rather company members own all of the proprietary interest in company the company membership interests the company membership interests include voting rights rights to nonliquidating distributions when and if they are declared certain rights on liquidation and such other rights as conferred by state a law and the rules regulations and bylaws of company mutual holding_company will be a state a corporation formed by company in order to hold the stock of stock holding mutual holding_company will not be authorized to directly engage in the business of insurance and will not be authorized to issue capital stock membership in mutual holding_company will be limited to persons who prior to the conversion are company members and persons issued certain types of policies after the effective date of the described transaction collectively mutual holding_company members under state a law mutual holding_company members will have voting rights and liquidation rights however mutual holding_company members will not have the right to any distributions from mutual holding_company other than those approved by the state a department or a court stock holding will be a state a corporation formed by mutual holding_company in order to own the stock of company stock holding will not be directly engaged in the business of insurance mutual holding_company will initially own all of the outstanding_stock of stock holding prior to the conversion company was in negotiations to acquire the assets of company the acquisition closed on date b for what are represented as valid business reasons company decided to convert from a mutual_insurance_company to a stock insurance_company controlled indirectly by a mutual holding_company accordingly company proposes the following transaction company will form mutual holding_company which will form stock holding in order to own the stock of company as described below on the effective date company will convert to a stock insurance_company under state a law the conversion and subsequently change its name to company company will be deemed to issue company stock to company members in exchange for their company membership interests company shall be a continuation of company and the conversion shall in no way annul modify or change any of company’s existing suits rights contracts or liabilities except as provided in the approved conversion plan is plr-121744-98 next the company owners will have their deemed stock ownership in company exchanged for membership interests in mutual holding_company such that company becomes a wholly owned subsidiary of mutual holding_company mutual holding_company will contribute the stock of company to stock holding in exchange for the stock of stock holding stock holding will form stock holding for the purpose of owning the stock of company and company stock holding will not be engaged in the business of insurance stock holding will initially own all of the outstanding_stock of stock holding stock holding will contribute its ownership of company to stock holding in exchange for stock holding stock company will distribute its ownership of company stock to stock holding stock subscription rights will be issued to company members company directors management and employees and a newly formed employee_stock_ownership_plan esop the stock subscription rights will entitle the named holders to a purchase priority in the planned public offering of stock holding stock holders in the stock subscription rights are entitled to purchase stock at the price paid_by the public in the ipo the stock subscription rights are issued without consideration and are presumed to have no value following the conversion stock holding intends to issue stock pursuant to an initial_public_offering ipo or an acquisition of another company prior to the actual reorganization company will contribute the stock of company to company you have requested that the conversion of company from a mutual_insurance_company to a stock insurance_company be treated as the exchange of company membership interests by the company members for all of the outstanding_stock in company additionally you request that the creation of the mutual holding_company structure should be treated as i the transfer of company stock by the company members to mutual holding_company in exchange for membership interests in mutual holding_company ii the transfer of company stock by mutual holding_company to stock holding in exchange for all of the outstanding_stock of stock holding and iii the transfer of company stock by stock holding to stock holding in exchange for ail of the outstanding_stock of stock holding plr-121744-98 pursuant to sec_3 of revproc_99_3 1999_1_irb_103 the service will not rule on the application of sec_351 of the code to an exchange of stock in the formation of a holding_company however the service has the discretion to rule on significant subissues that must be resolved to determine whether the transaction qualifies under sec_351 of the code the service will only rule on such subissues if they are significant and not clearly addressed by a statute regulation decision of the supreme court tax_treaty revenue_ruling revenue_procedure notice or other authority published in the internal_revenue_bulletin company has represented that to the best of its knowledge and belief the transfer of company ownership to mutual holding_company constitutes a transfer described in sec_351 of the code of property in exchange for stock provided that the subissue rulings requested are issued company also represents that mutual holding company's contribution of company ownership to stock holding and stock holding’s subsequent contribution of company ownership to stock holding will constitute transfers described in sec_351 with regard to the transaction the taxpayer has made the following representations a the fair_market_value of the company stock deemed received by company members will approximately equal the fair_market_value of the proprietary interests in company to be exchanged therefor b the conversion is not part of a plan to increase the proportionate interest of any owner in the assets or earnings_and_profits of company c d following the conversion company will continue as a stock insurance_company in the same business that company conducted prior to the conversion each party to the conversion will pay its his or her own expenses if any in connection with the conversion e the conversion will occur under a plan agreed upon before the transaction f g company is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 of the code following its conversion company will be treated under state a law as the same entity that existed prior to the conversion plr-121744-98 h company will not treat the issuance of any company stock in the reorganization as the payment of a deductible policyholder_dividend within the meaning of sec_832 of the code immediately after the transaction mutual holding_company and its direct and indirect subsidiaries will continue to own substantially_all of the assets of company held directly and through its direct and indirect subsidiaries prior to the transaction j none of the companies involved in the restructuring are life_insurance_companies within the meaning of sec_801 of the code based solely on the information submitted and the representations made we hold that the proposed transaction described above will be treated as i the company members exchanging their company membership interests for stock in company ii those company members subsequently contributing the company stock to mutual holding_company in exchange for membership interests in mutual holding_company iii mutual holding_company contributing the company stock to stock holding in exchange for stock in stock holding and iv stock holding contributing the company stock to stock holding in exchange for stock in stock holding the conversion from a mutual_insurance_company to a stock insurance_company and exchange of company membership interests for company stock will be a reorganization within the meaning of sec_368 of the code company will be a_party_to_a_reorganization within the meaning of sec_368 the owner of company membership interests will recognize no gain_or_loss on its exchange of the company membership interests for company stock sec_354 of the code the basis of company membership interests is zero rev_rul 1971_1_cb_113 revrul_74_277 c b the basis of the company stock received in exchange for company membership interests will equal the basis of the company membership interests surrendered therefor i zero sec_358 of the code the holding_period of the company stock received in exchange for company membership interests will include the period the owner thereof held such company membership interests sec_1223 of the code plr-121744-98 no gain_or_loss will be recognized by company or company on the issuance of company stock in exchange for company membership interests sec_1032 of the code the proprietary rights received by mutual holding_company members in exchange for their ownership in company will be treated as stock within the meaning on sec_351 of the code see revrul_69_3 1969_1_cb_103 the affiliated_group of which company was the common parent immediately before the proposed transaction will remain in existence with mutual holding_company as the new common parent see sec_1_1502-75 of the regulations and revrul_82_152 1982_2_cb_205 the proposed transaction will qualify as a group structure change under sec_1_1502-33 of the regulations mutual holding company's basis in the company stock immediately after the group structure change will be company 2's net asset basis as determined under sec_1_1502-31 of the regulations subject_to the adjustments described in sec_1_1502-31 of the regulations sec_1_1502-31 the earnings_and_profits of mutual holding_company stock holding and stock holding will be adjusted immediately after mutual holding_company becomes the new common parent to reflect the earnings_and_profits of company immediately before company ceases to be the common parent sec_1_1502-33 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the ruling_request verification of the factual information and other data may be required as part of the audit process we express no opinion about the tax treatment of the transaction under other provisions of the code or income_tax regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered by the above ruling than those above about whether the contributions as described above of company to mutual holding_company stock holding and stock holding will each qulifiy under sec_351 of the code in particular we express no opinion other our ruling that the conversion constitutes a reorganization within the meaning of sec_368 of the code is conditioned on company being considered the same entity before and after the conversion under state a law plr-121744-98 this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer sincerely yours assistant chief_counsel corporate by kon cohon ken cohen senior technical reviewer branch
